United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 28, 2005

                                                           Charles R. Fulbruge III
                             No. 04-20748                          Clerk
                           Summary Calendar


PAULINE NGOLE,
                                      Petitioner-Appellant,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-2039
                       --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Pauline Ngole, a native and citizen of Nigeria, appeals the

district court’s dismissal of her 28 U.S.C. § 2241 petition.

Ngole argues that the Board of Immigration Appeals (BIA) violated

her due process rights by determining that she did not meet the

requirements set forth Matter of Lozada, 19 I & N Dec. 637 (BIA

1988) and, thus, not addressing her late appeal from the

immigration judge’s order.

     The district court denied and dismissed Ngole’s petition,

holding that it lacked authority to review the BIA’s decision;

that if it had even if had such authority, the scope of judicial

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20748
                                 -2-

review was limited to circumstances not applicable in Ngole’s

case; and if the scope of such review were not limited, that

Ngole was not entitled to habeas relief because “Ngole’s

constitutional due process rights have not been infringed upon

due to ineffective assistance of counsel.”

       Ngole argues and cites evidence to support her argument that

she met the Lozada requirements and that the BIA erred in its

determination that she did not.    However, she has not briefed the

question of the district court’s authority to review the claims

raised in her 28 U.S.C. § 2241 petition and has inadequately

briefed any due-process argument.    Indeed, the brief contains no

real “argument” on this issue; rather, it is composed wholly of

conclusional allegations.    Nor does it cite any relevant case

law.    See FED. R. APP. P. 28 (a)(9); United States v. Tomblin, 46
F.3d 1369, 1376 n.13 (5th Cir. 1995) (brief must contain a legal

argument that indicates the basis for each contention).     Thus,

any appealable issues have been abandoned and need not be

addressed by this court.    See Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993).    Accordingly, the judgment of the district court

is AFFIRMED.